              Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 1 of 44



 1   Naomi A. Igra (SBN 269095)
     naomi.igra@sidley.com
 2   SIDLEY AUSTIN LLP
     555 California Street
 3   Suite 2000
     San Francisco, CA 94104
 4   Telephone: +1 415 772 7495
     Facsimile: +1 415 772 7400
 5
     Joseph R. Guerra (pro hac vice to be submitted)
 6   jguerra@sidley.com
     Erika L. Maley (pro hac vice to be submitted)
 7   emaley@sidley.com
     Sean C. Griffin (pro hac vice to be submitted)
 8   sgriffin@sidley.com
     SIDLEY AUSTIN LLP
 9   1501 K Street, N.W.
     Washington, D.C. 20005
10   Telephone: +1 202 736 8228
     Facsimile: +1 202 736 8711
11
     Attorneys for Plaintiffs Biotechnology Innovation
12   Organization and Biocom California

13   Beth S. Brinkmann (SBN 129937)
     bbrinkmann@cov.com
14   Mark Mosier (pro hac vice to be submitted)
     mmosier@cov.com
15   Conrad Scott (pro hac vice to be submitted)
     cscott@cov.com
16   COVINGTON & BURLING LLP
     1 CityCenter
17   850 10th Street N.W.
     Washington, D.C. 20001
18   Telephone: +1 202 662 5312
     Facsimile: +1 202 662 6291
19
     Attorneys for Plaintiff California Life Sciences
20   Association

21
                                    UNITED STATES DISTRICT COURT
22
                                   NORTHERN DISTRICT OF CALIFORNIA
23

24                                                       Civil Case No: 20-cv-08603
     BIOTECHNOLOGY INNOVATION
     ORGANIZATION; CALIFORNIA LIFE
25   SCIENCES ASSOCIATION; and BIOCOM
     CALIFORNIA,
26                                                       COMPLAINT FOR DECLARATORY
                                                         AND INJUNCTIVE RELIEF
                     Plaintiffs,
27

28


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
             Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 2 of 44



 1          v.                                       ADMINISTRATIVE PROCEDURE
                                                     ACT CASE
 2   ALEX M. AZAR, II, in his official capacity as
     SECRETARY OF THE UNITED STATES
 3   DEPARTMENT OF HEALTH AND HUMAN
     SERVICES; UNITED STATES
 4   DEPARTMENT OF HEALTH AND HUMAN
     SERVICES; SEEMA VERMA, in her official
 5   capacity as ADMINISTRATOR OF THE
     CENTERS FOR MEDICARE AND MEDICAID
 6   SERVICES; and THE CENTERS FOR
     MEDICARE AND MEDICAID SERVICES,
 7

 8
                   Defendants.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 3 of 44



 1             Plaintiff Biotechnology Innovation Organization (“BIO”), on behalf of itself and its

 2   members, plaintiff California Life Sciences Association (“CLSA”), on behalf of itself and its

 3   members, and plaintiff Biocom California (“Biocom”), on behalf of itself and its members (together,

 4   “Plaintiffs”), bring suit against Alex M. Azar, in his official capacity as the Secretary of the United

 5   States Department of Health and Human Services (“HHS”); HHS; Seema Verma, in her official

 6   capacity as the Administrator of the Centers for Medicare and Medicaid Services (“CMS”); and

 7   CMS (together, “Defendants”), and allege as follows:

 8                                              INTRODUCTION

 9        1.          This lawsuit challenges HHS’s issuance, during the final days of the Trump

10   Administration, of a sweeping new rule that alters the statutorily prescribed method for determining

11   reimbursement payments that healthcare providers receive for administering “the top 50”

12   prescription medications to Medicare patients in hospital outpatient departments and other facilities.1

13   This eleventh-hour rule was issued in clear violation of the notice-and-comment requirements of the

14   Administrative Procedure Act (“APA”), and is substantively unlawful and ultra vires. The rule is an

15   impermissible attempt by HHS to use its limited authority to “test” new payment “models” as a basis

16   for completely rewriting the reimbursement formula Congress enacted.

17        2.          Over two years ago, in October 2018, HHS announced that it might revise the

18   reimbursement formula based on an “international pricing index.” That idea was not set forth in a

19   proposed rule, but rather in an advanced notice of proposed rulemaking. In November 2020, HHS

20   issued a new and different reimbursement concept as an immediately effective interim final rule that

21   will begin altering reimbursement payments as of January 1, 2021—before the agency even receives,

22   much less considers, the comments it has solicited on this rule. That action clearly violates the APA.

23        3.          HHS has rushed to put its new “Most Favored Nation” Rule (“MFN Rule”) into effect

24   despite its recognition that there is no “reliable precedent in the U.S. market” for its new

25   reimbursement formula, and that there is “an unusually high degree of uncertainty” about the

26
     1
      See Final Rule, Most Favored Nation (MFN) Model, 85 Fed. Reg. 76,180 (Nov. 27, 2020) (to be
27   codified at 42 C.F.R. pt. 513) (“MFN Rule”); Fact Sheet: Most Favored Nation Model for Medicare
     Part B Drugs and Biologicals Interim Final Rule with Comment Period, CMS (Nov. 20, 2020),
28   https://tinyurl.com/y65f3qr6.

                                                1
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 4 of 44



 1   formula’s potential impacts. 85 Fed. Reg. at 76,237. Indeed, HHS acknowledges that, as a result of

 2   the MFN Rule, some healthcare providers may suffer extreme financial hardship, id. at 76,222, and

 3   some Medicare patients may receive inferior therapies with “lower efficacy or greater risks,” or end

 4   up “postponing or forgoing treatment” altogether. Id. at 76,244. The agency’s own estimates show

 5   that, within three years, nearly one in five Medicare Part B patients may have no access to drugs

 6   covered by the MFN Rule, id. at 76,237–38, and that half of the projected savings to Medicare

 7   “would be due to lost utilization” of these drugs, id. at 76,239. In addition, the MFN Rule will

 8   deprive emerging biotechnology companies of their ability to attract crucial financing by seriously

 9   impacting their potential for market-based returns. Such decreases in investment will place critical

10   research at risk, threatening the ability to develop innovative new drugs, especially for rare diseases.

11        4.        HHS’s purported justification for giving this unprecedented and harmful rule

12   immediate effect is that economic disruptions caused by the COVID-19 pandemic have “given rise

13   to an urgent need for swift action to reduce drug prices,” and that implementation of its new

14   reimbursement model will provide “immediate relief to Medicare beneficiaries.” Id. at 76,249. This

15   contention is baseless, and cannot justify dispensing with notice and comment on a new policy that

16   the President has described as “transformative.”2 Indeed, the Administration has been pursuing

17   similar measures for years and never previously asserted that they are a necessary response to the

18   pandemic. The MFN Rule itself excludes from the new pricing structure all drugs authorized “to

19   treat patients with suspected or confirmed COVID-19,” 42 C.F.R. § 513.130(b)(ix), on the ground

20   that applying the MFN Rule to COVID-19 drugs would impair the “rapid, widespread availability of

21   such drugs in the U.S. to treat patients with suspected or confirmed COVID-19.” 85 Fed. Reg. at

22   76,191. And this Court recently rejected a similar claim that the economic effects of pandemic

23   allowed the outgoing Administration to make sweeping policy changes immediately effective

24   without notice-and-comment. Chamber of Commerce v. U.S. Dep’t of Homeland Sec., No. 4:20-cv-

25   7331, 2020 WL 7043877 (N.D. Cal. Dec. 1, 2020).

26        5.        Further, the whole premise of the new Rule is that HHS is testing a new

27
     2
      Remarks by President Trump at Signing of Executive Orders on Lowering Drug Prices, The White
28   House, (July 24, 2020 from 3:45 PM ET to 4:28 PM ET), https://tinyurl.com/yxhpxvbs.

                                              2
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 5 of 44



 1   reimbursement model that it believes will reduce drug prices. HHS cannot claim that it is testing a

 2   model to see if it reduces drug prices, then declare that the Rule should go into effect immediately

 3   because HHS knows that its model will immediately reduce drug prices. HHS certainly cannot make

 4   such a declaration in light of its admission that its unprecedented model involves “an unusually high

 5   degree of uncertainty,” 85 Fed. Reg. at 76,237, and could end up harming—rather than helping—

 6   patients, by forcing them to accept riskier or less effective treatments or to forgo treatment during

 7   the COVID-19 pandemic. In fact, while HHS claims that implementing the MFN Rule as an interim

 8   final rule is necessary to ensure that the pandemic does not cause seniors to “stint[] on care,” id. at

 9   76,249, it admits that some of the savings it projects are “attributable to beneficiaries not accessing

10   their drugs through the Medicare benefit,” id. at 76,237 (emphasis added).

11        6.        Although HHS’s premature conclusions about the outcome of its purported test do not

12   justify its failure to comply with the APA’s notice-and-comment requirements, they confirm the

13   other overarching flaw in its action—namely, that the MFN Rule is not a valid exercise of HHS’s

14   authority to test models. HHS has invoked a provision that allows it to “test” certain payment and

15   patient care “models” on a “defined population,” for which “there are deficits in care leading to poor

16   clinical outcomes or potentially avoidable expenditures.” See 42 U.S.C. § 1315a. HHS can expand a

17   test if certain criteria are met, and must report the results of those tests so Congress can consider

18   adopting models into law. Id. The MFN Rule plainly falls outside the ambit of this limited authority,

19   and is instead an impermissible attempt to rewrite the “minutely detailed” reimbursement formula

20   Congress enacted for Medicare Part B drugs. Hays v. Sebelius, 589 F.3d 1279, 1282 (D.C. Cir. 2009)

21   (citation omitted).

22        7.        The reimbursement formula Congress enacted for Medicare Part B drugs is based

23   upon the competitive U.S. market for pharmaceutical products in order to ensure that healthcare

24   providers do not lose money on the drugs that they administer to patients. In general, Medicare Part

25   B covers medical services in the outpatient setting (e.g., visits to a physician’s office or a hospital

26   outpatient facility). Pursuant to that coverage, Part B reimburses providers when they administer

27   drugs to patients during those visits. These provider-administered drugs include many injectable and

28   infusion products that treat serious or life-threatening diseases, like cancer, autoimmune conditions,

                                              3
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 6 of 44



 1   or end-stage renal disease (“ERSD”). In most cases, the providers must pay out of pocket to

 2   purchase and stock the drugs they administer and may seek reimbursement from Medicare only once

 3   the drug has been administered to a Medicare patient

 4        8.        Under the existing statute, the government reimburses providers for Part B drugs

 5   under a formula that relies on the “average sales price” (“ASP”) of the drugs in the United States,

 6   plus a small mark-up. 42 U.S.C. § 1395w-3a(b). The MFN Rule disregards that congressional

 7   design. It uses the lowest price charged outside of the United States, in one of 22 specified foreign

 8   countries, as the basis for Medicare reimbursements. Far from testing this model on a “defined

 9   population” and in a manner that can later be expanded in a second phase of testing, HHS has made

10   the reimbursement standard immediately mandatory for the entire country for 50 different drugs

11   representing approximately 75% of Part B drug spending. 85 Fed. Reg. at 76,193. The Rule was

12   obviously not designed to test a hypothesis, but instead to alter drug pricing on a wholesale basis.

13        9.        The Administration’s own actions and statements prior to issuance of the MFN Rule

14   confirm this. Legislative proposals to tie Medicare Part B reimbursement rates to foreign drug prices

15   have been raised since at least 2018, but Congress did not adopt them. Yet, after having failed to

16   secure passage of such legislation, President Trump issued executive orders in the midst of the

17   Presidential campaign that purported to “completely restructure the prescription drug market, in

18   terms of pricing and everything else,”3 by doing what had “never [been] done” before: creating a

19   “Most Favored Nation” rule for drug pricing.4 The President’s September 13, 2020 Order declared

20   that it was “the policy of the United States” that Medicare not reimburse providers more for Part B

21   prescription drugs or biological products “than the most-favored-nation price,”5 and directed HHS to

22   implement this policy through rulemaking.

23       10.        In accordance with these campaign-inspired directives—not the standards of its

24   testing authority or any exigencies caused by the COVID-19 pandemic—HHS issued its new MFN

25   Rule to “completely restructure the prescription drug market.” In doing so, it has exceeded its

26   3
       Remarks by President Trump at Signing of Executive Orders on Lowering Drug Prices, The White
     House (July 24, 2020 from 3:45 PM ET to 4:28 PM ET), https://tinyurl.com/yxhpxvbs.
27   4
       Id.
     5
       Executive order on Lowering Drug Prices by Putting America First, The White House (Sept. 13,
28   2020), https://tinyurl.com/yynzmtn4.

                                              4
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                  Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 7 of 44



 1   narrow authority to test limited models.

 2          11.        The agency’s action also runs counter to the Medicare Act’s access to therapies

 3   provision, 42 U.S.C. § 18114, because implementing foreign price controls in the United States will

 4   severely undermine access to medicine in the United States, as well as eviscerate innovation and the

 5   development of lifesaving medicines and other biological products.

 6          12.       HHS’s interpretation of the testing provision is so broad and lacking in substantive

 7   limitations that, if accepted, it would render that provision—and its authorization to waive aspects of

 8   the Social Security Act—unconstitutional under the non-delegation doctrine. It would also violate

 9   the Presentment Clause and the constitutional principle of separation of powers.

10                                                  PARTIES

11          13.       Plaintiff Biotechnology Innovation Organization (“BIO”) is a nonprofit corporation

12   organized under the law of Washington, D.C., with its principal place of business in Washington,

13   D.C. BIO is the world’s largest biotechnology trade association, representing more than 1,000

14   biotechnology companies, academic institutions, state biotechnology centers and related

15   organizations across the United States and in more than 30 other nations. Hundreds of BIO’s

16   members are located in California. BIO members are involved in the research and development of

17   innovative healthcare and biotechnology products, including the first biologic products, the first

18   targeted therapies for oncology, and recombinant DNA products.6 As described below, the MFN

19   Rule will be devastating to such biotechnology innovation.

20          14.       Plaintiff California Life Sciences Association (“CLSA”) is a nonprofit organization

21   organized under California law, with its principal place of business in South San Francisco,

22   California. CLSA is the state’s largest life sciences advocacy and business leadership organization,

23   and it works closely with industry, government, academia, patient groups, and others to shape public

24   policy, improve access to innovative technologies and grow California’s life sciences

25   economy. CLSA serves biotechnology, pharmaceutical, medical device and diagnostics companies,

26   research universities and institutes, investors and service providers throughout the Golden State.7

27
     6
         A list of BIO members is available at BIO Member Directory, https://tinyurl.com/y4r3y5tj.
28   7
         A list of CLSA members is available at CLSA Member Directory, https://tinyurl.com/yxvxvewc.

                                                 5
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 8 of 44



 1   Over one thousand of CLSA’s member companies are located in California.

 2       15.        Plaintiff Biocom California (“Biocom”) is a nonprofit corporation organized under

 3   California law, with its principal place of business in San Diego, California. Biocom is an

 4   international life sciences advocacy and business organization representing more than 1,300

 5   members—the vast majority of which are located in California—to drive public policy, build a

 6   network of industry leaders, create access to capital, introduce cutting-edge workforce development

 7   and STEM education programs, and create robust value-driven purchasing programs. Biocom serves

 8   life sciences, pharmaceutical, medical device, genomics, and bioinformatics companies.

 9       16.        The MFN Rule is of vital concern to BIO, CLSA, Biocom and their members and

10   partners. Several of BIO’s, CLSA’s, and Biocom’s members manufacture drugs and biological

11   products subject to the MFN Rule, and they will be directly harmed by the MFN Rule. BIO, CLSA,

12   and Biocom also have members who are academic centers, investors, and research institutes, who

13   will be harmed by the MFN Rule because it will decrease investment in pharmaceutical innovation.

14   This suit seeks to protect interests that are germane to plaintiffs’ purposes because the MFN Rule

15   directly impacts the goals of plaintiffs to advocate for public policies that encourage investment in

16   innovative biotechnology products. None of the claims asserted in this complaint nor the relief

17   sought require plaintiffs’ members to be parties.

18       17.        California is home to more than 3,700 life sciences companies. This innovation

19   ecosystem in California has built companies that produce some of the world’s most important and

20   innovative therapies. California’s life sciences sector directly employs 323,723 people throughout

21   the state in for-profit companies, universities, and nonprofit research institutes. When indirect and

22   induced employment are factored in, the sector accounts for almost 1 million jobs. The Bay Area led

23   the state with 87,441 direct life sciences jobs. In 2019, California companies entered more than

24   1,380 medicines into clinical trials. Many are intended to treat areas of major unmet medical need,

25   such as cancer, neurodegenerative conditions, and infectious diseases. The MFN Rule directly

26   threatens this critical innovation ecosystem.

27       18.        Defendant HHS is responsible for administering, among other things, the Medicare

28   programs and has authority to test payment models under the Patient Protection and Affordable Care

                                              6
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 9 of 44



 1   Act, Pub. L. No. 111-148, § 3021, 124 Stat. 119, 389 (2010) (the “PPACA”) (codified at 42 U.S.C. §

 2   1315a).

 3        19.        Alex M. Azar is Secretary of HHS (the “Secretary”) and is sued in his official

 4   capacity.

 5        20.        Defendant Seema Verma is the Administrator of CMS, and is sued in her official

 6   capacity.

 7        21.        Defendant CMS is a federal agency within HHS, and the Center for Medicare and

 8   Medicaid Innovation (“CMMI”) is a component of CMS that is responsible for administering the

 9   PPACA’s provision for testing models. CMS, together with HHS, promulgated the MFN Rule

10   challenged in this lawsuit.

11                                        JURISDICTION AND VENUE

12        22.        Subject matter jurisdiction is founded on 28 U.S.C. § 1331 because this case arises

13   under the Constitution and laws of the United States.

14        23.        An actual controversy exists between the parties within the meaning of 28 U.S.C.

15   § 2201, and this Court has the authority to grant declaratory and injunctive relief pursuant to 28

16   U.S.C. §§ 2201 and 2202.

17        24.        Venue lies in this district under 28 U.S.C. § 1391(e)(1) because this is a judicial

18   district in which plaintiff CLSA resides, and this action seeks relief against federal agencies and their

19   officials acting in their official capacities.

20        25.        The MFN Rule is an interim final rule, which constitutes final agency action. See

21   Career College Ass’n v. Riley, 74 F.3d 1265 (D.C. Cir. 1996).

22                                         FACTUAL BACKGROUND

23                                   The September 13, 2020 Executive Order
24        26.        The MFN Rule asserts that it is an emergency response to economic disruptions
25   caused by the COVID-19 pandemic, and that it falls within the agency’s statutory authority to test
26   payment models. However, the Administration has been seeking to tie U.S. drug prices to foreign
27   prices one way or another for years—well before the pandemic began—and resorted to its new MFN
28

                                                7
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 10 of 44



 1   Rule only after it failed to secure passage of legislation.

 2       27.        President Trump stated in his January 30, 2018 State of the Union Address that he

 3   was “direct[ing] [his] administration to make fixing the injustice of high drug prices one of our top

 4   priorities,” that “[p]rices would come down” and that “[i]n many other countries, these drugs cost far

 5   less than what we pay in the United States.”8

 6       28.        On May 11, 2018, President Trump issued a “Blueprint to Lower Drug Prices,”

 7   stating that the United States bears the “burden of financing drug development” because “[o]ther

 8   countries use socialized healthcare to command unfairly low prices from U.S. drug makers.”9

 9       29.        The President stated in September 2019 that he wanted Congress to address drug

10   prices: “the American people need Congress to help,” and “[l]et’s get it done in a bipartisan way!”10

11       30.        Secretary Azar declared the COVID-19 pandemic to be a public health emergency on

12   January 31, 2020, with retroactive effect to January 27, 2020. The Secretary’s declaration made no

13   mention of a need to change the way Part B drugs were reimbursed.

14       31.        On July 2, 2020, the President expressed his frustration with the failure to pass

15   legislation regarding drug pricing, stating, “We MUST lower drug prices for patients!” and that

16   “@HouseGOP . . . ha[s] SHOWN LEADERSHIP while . . . @SenateDems WALK AWAY!”11 The

17   President did not assert, however, that drug prices must be lowered to fight the COVID pandemic.

18       32.        Despite President Trump’s efforts to seek passage of legislation to tie U.S. drug

19   prices to foreign prices, and Congress’ consideration of several bills that would have changed the

20   statutory formula for Medicare drug pricing (including one that would have used international

21   reference pricing benchmarks), Congress did not pass any such bills into law. On July 24, 2020,

22   President Trump attempted to bypass Congress by signing four “sweeping” Executive Orders

23   designed to “significantly lower the cost of prescription drugs while increasing access to life-saving

24

25   8
       President Donald J. Trump’s State of the Union Address, The White House (Jan. 30, 2018),
     https://tinyurl.com/ybtdytqa (remarks as prepared for delivery).
26   9
       President Donald J. Trump’s Blueprint To Lower Drug Prices, The White House (May 11, 2018),
     https://tinyurl.com/y9q5zxjm.
27   10
        @realDonaldTrump, TWITTER (Sept. 19, 2019, 5:42 PM), https://tinyurl.com/y4u29jtr.
     11
        @realDonaldTrump, TWITTER (July 2, 2020, 5:45 PM), https://tinyurl.com/yxgr3oxz.
28

                                               8
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 11 of 44



 1   medications . . . .”12 He described these four orders as “a bold and historic, very dramatic action to

 2   reduce the price of prescription drugs for American patients and American seniors.”13 He further

 3   stated that they would be the “most far-reaching prescription drug reforms ever issued by a

 4   President. Nothing even close.”14 These Executive Orders were announced in a press release

 5   entitled: “Congress Didn’t Act on Prescription Drug Prices. So President Trump Did.”15

 6        33.        These orders were designed to “completely restructure the prescription drug market,

 7   in terms of pricing and everything else.”16 One was designed to “ensure[] the United States pays the

 8   lowest price available among economically advanced countries for Medicare Part B drugs.”17

 9        34.        This Executive Order, called “Lowering Drug Prices by Putting America First,” was

10   described by President Trump at the July 24, 2020 press conference. The President stated that,

11   pursuant to this Executive Order, the United States “will determine what other medically advanced

12   nations pay for the most expensive drugs, and instead of paying the highest price, Medicare will pay

13   the lowest price and so will lots of other U.S. buyers.”18 He went on to state that “Medicare is the

14   largest purchaser of drugs anywhere in the world by far. Medicare—largest purchaser of drugs in the

15   world. And we’re finally going to use that incredible power to achieve a fairer and lower price for

16   everyone. Everyone will get a fairer and much lower price. This is not talking about one half of a

17   percent. This is big stuff.”19 The President did not state, however, that the Executive Order would

18   alleviate economic hardship caused by the COVID-19 pandemic, which had been ongoing for

19

20   12
        Congress Didn’t Act on Prescription Drug Prices. So President Trump Did, The White House
     (July 27, 2020), https://tinyurl.com/y5zye4oe; President Donald J. Trump Is Taking Action to Lower
21   Drug Costs and Ensure That Americans Have Access to Life-saving Medications, The White House
     (July 24, 2020), https://tinyurl.com/y5lyzcg7.
22   13
        Remarks by President Trump at Signing of Executive Orders on Lowering Drug Prices, The White
     House (July 24, 2020 from 3:45 PM ET to 4:28 PM ET), https://tinyurl.com/yxhpxvbs.
23   14
        Id.
     15
        Congress Didn’t Act on Prescription Drug Prices. So President Trump Did, The White House (July
24   27, 2020), https://tinyurl.com/y5zye4oe.
     16
        Id.
25   17
        Id.; President Donald J. Trump Is Taking Action to Lower Drug Costs and Ensure That Americans
     Have Access to Life-saving Medications, The White House (July 24, 2020),
26   https://tinyurl.com/y5lyzcg7.
     18
        Remarks by President Trump at Signing of Executive Orders on Lowering Drug Prices, The White
27   House (July 24, 2020 from 3:45 PM ET to 4:28 PM ET), https://tinyurl.com/yxhpxvbs.
     19
        Id.
28

                                                9
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 12 of 44



 1   months by then.

 2        35.        While President Trump reportedly signed the Executive Order on July 24, 2020, a

 3   copy of this Order was not released.

 4        36.        Instead, President Trump stated this Order would be held “until August 24th, hoping

 5   that the pharmaceutical companies will come up with something that will substantially reduce drug

 6   prices. And the clock starts right now. So it’s August 24th at 12:00, after which the order on favored

 7   nations will go into effect.”20

 8        37.        The Order was not released on August 24. Instead, on September 13, 2020, President

 9   Trump issued a new version of the Lowering Drug Prices by Putting America First Executive Order,

10   which revoked the never-released July 24, 2020 Order of the same name.21

11        38.        The September 13, 2020 Executive Order states that “Americans pay more per capita

12   for prescription drugs than residents of any other developed country,” and that “[i]t is unacceptable

13   that Americans pay more for the exact same drugs.” Id. It further states that “Americans finance

14   much of the biopharmaceutical innovation that the world depends on,” thereby “effectively

15   subsidizing innovation and lower-cost drugs for the rest of the world,” and that the federal

16   government “should insist on, at a minimum, the lowest price at which the manufacturer sells that

17   drug to any other developed nation.” Id.

18        39.        As to the “policy” it is intended to effect, the Executive Order states “[i]t is the policy

19   of the United States that the Medicare program should not pay more for costly Part B prescription

20   drugs or biological products than the most-favored-nation price,” defined as the price available “in a

21   member country of the Organisation for Economic Co-operation and Development (OECD) that has

22   a comparable per-capita gross domestic product.” Id.

23        40.        That Executive Order directs the HHS Secretary to “immediately take appropriate

24   steps to implement his rulemaking plan to test a payment model pursuant to which Medicare would

25

26   20
       Id.
     21
       Executive Order on Lowering Drug Prices by Putting America First, The White House (Sept. 13,
27   2020), https://tinyurl.com/yynzmtn4; see id. § 5 (“The Executive Order of July 24, 2020 (Lowering
     Drug Prices by Putting America First), is revoked.”).
28

                                                10
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 13 of 44



 1   pay, for certain high-cost prescription drugs and biological products covered by Medicare Part B, no

 2   more than the most-favored-nation price.”22

 3        41.        The Executive Order does not refer to the COVID-19 pandemic.

 4        42.        On September 13, 2020—the day that President Trump released the Executive

 5   Order—he tweeted that “prices are coming down FAST!”23 The President also repeated his earlier

 6   sentiments about the breadth and far-reaching impact of this Order, tweeting: “My Most Favored

 7   Nation order will ensure that our Country gets the same low price Big Pharma gives to other

 8   countries. The days of global freeriding at America’s expense are over[,]”24 which Secretary Alex

 9   Azar echoed in his own statements, describing the Order as “historic.”25 However, no regulation or

10   proposed rule was issued at that time.

11        43.        The MFN Rule was not issued until more than two months later, on November 20,

12   2020. It was not published as a notice of proposed rulemaking for public comment before going into

13   effect. Instead, it was published in the Federal Register on November 27, 2020, as an interim final

14   rule with immediate effect. 85 Fed. Reg. at 76,180. It has a 60-day comment period, which began on

15   the Rule’s effective date and ends on January 26, 2021. Id. Upon the MFN Rule’s release, President

16   Trump characterized it as a “groundbreaking rule[] to very dramatically lower the price of

17   prescription drugs,” further stating that it is an “unprecedented reform” “to end global freeloading,”

18   in which higher American drug prices “effectively subsidiz[e] socialism abroad.”26

19        44.        The President’s remarks further suggested that the impetus for the release of the MFN

20   Rule was the results of the November 2020 presidential election, asserting that pharmaceutical

21   companies had run “negative advertisements against me during the campaign—which I won, by the

22   way,” and had “even decided not to assess the results of their vaccine; in other words, not come out

23
     22
        Id. § 3.
24   23
        @realDonaldTrump, TWITTER (Sept. 13, 2020, 2:58 PM), https://tinyurl.com/yy4nea22.
     24
        Id.
25   25
        @SecAzar, TWITTER (Sept. 13, 2020, 6:51 PM), https://tinyurl.com/y4sgktsr (“President Trump is
     continuing his historic work to lower drug prices and put American patients first. Today he is
26   moving forward with an executive order to stop foreign free riding and ensure American patients get
     the discounts given to other countries.”).
27   26
        Remarks by President Trump on Delivering Lower Prescription Drug Prices for All Americans,
     The White House, (Nov. 20, 2020), https://tinyurl.com/y6r4g62r.
28

                                                11
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                 Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 14 of 44



 1   with a vaccine until just after the election.”27 Indeed, press reports indicate that the MFN Rule was

 2   released in retaliation for the vaccine makers’ alleged “failure” to announce the effectiveness of their

 3   products before the election.28

 4         45.         The statements by the President and Secretary Azar did not assert that the MFN Rule

 5   was being given immediate effect in order to alleviate any economic hardships caused by COVID-

 6   19.

 7         46.        As described below, the MFN Rule exceeds HHS’ statutory and constitutional

 8   authority, and violates the notice-and-comment requirements of the APA and the Medicare Act. It

 9   will also cause serious harm to access to medicine and innovation in biotechnology, including to the

10   members of BIO, CLSA, and Biocom.

11         Statutory Requirements for Medicare Part B Coverage and Reimbursement of Certain
                                          Prescription Drugs
12

13         47.        Medicare is a four-part program that provides health insurance to seniors and persons

14   with disabilities. “Medicare Part A provides coverage for inpatient care, i.e., care provided while a

15   patient is admitted to a hospital or skilled nursing facility. Medicare Part B covers various other

16   services including outpatient (or same-day) hospital care.” See generally Am. Hosp. Ass’n v. Azar,

17   967 F.3d 818, 820 (D.C. Cir. 2020). Part C relates to certain health insurance programs run by

18   Medicare Advantage Companies, and Part D covers certain prescription drugs, including vaccines.

19   See generally What’s Medicare?, Medicare.gov, https://tinyurl.com/yajxwvdz.

20         48.        Among other things, Medicare Part B covers drugs that are administered in doctor’s

21   offices, hospital outpatient clinics, or similar facilities, as well as some oral oncology medicines. See

22   42 U.S.C. §§ 1395k(a)(2)(B), 1395x(s)(20)(A)–(B). The same drugs are also administered to patients

23
     27
        Id.
24   28
        See Paige Cunningham, The Health 202: Trump is angry at vaccine makers, so he’s pushing a last-
     minute plan to lower drug prices, Washington Post (Nov. 17, 2020), https://tinyurl.com/yxh6swmf
25   (“President Trump is infuriated that Pfizer and Moderna announced their coronavirus vaccines are
     highly effective after Joe Biden was declared the victor in the presidential election – a move Pfizer’s
26   CEO insisted wasn’t politically motivated. Now the president is trying to get back at the
     pharmaceutical industry in the waning weeks of his administration” by issuing the MFN Rule);
27   @realDonaldTrump, TWITTER, (November 9, 2020, 7:43 PM), https://tinyurl.com/y4j68elg (“[T]he
     Democrats didn’t want to have me get a Vaccine WIN, prior to the election, so instead it came out
28   five days later – As I’ve said all along!”).

                                                 12
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 15 of 44



 1   who are not Medicare enrollees (for example, patients with private insurance).

 2        49.          In crafting Medicare Part B, Congress struck a careful balance between preserving the

 3   innovation and dynamism of a free market, and ensuring beneficiaries’ access to affordable

 4   treatment.

 5        50.          Reimbursement rates—the prices Medicare pays to doctors to reimburse them for

 6   dispensing covered drugs to Medicare patients—are a key determinant of that balance. Because

 7   Medicare Part B patients pay for a portion of their own treatment in the form of cost-sharing,

 8   reimbursement rates directly affect their cost of care. But reimbursement rates that are too low

 9   render treatment inaccessible, because healthcare providers do not have the financial ability to

10   purchase drugs at a higher price than the price for which Medicare will reimburse them. See ¶¶ 86,

11   98, 117, infra.

12        51.          Hence, Congress chose to tie the Part B reimbursement rates to the market price for

13   the covered drug in the United States—in Medicare parlance, its ASP. Because market prices

14   include—by definition—an adequate return on investment to manufacturers, tying the Part B

15   reimbursement rate to ASP also helps ensure innovation in new drugs and biologics. The

16   relationship between market prices and Medicare prices is so important that Congress has

17   specifically fixed it by statute.

18        52.          The ASP for a drug or biological generally reflects the manufacturer’s sales of the

19   product to specified categories of purchasers in the United States, net of certain discounts, rebates,

20   and other price concessions. 42 U.S.C. § 1395w-3a(b)(4), (b)(6); 42 C.F.R. § 414.804(a).

21        53.          Manufacturers report ASPs for their drugs and biologicals to CMS by National Drug

22   Code (“NDC”), 42 C.F.R. § 414.804(a)(1).

23        54.          ASP reimbursement for Part B drugs and biologicals is based on standardized billing

24   and payment codes established under the Healthcare Common Procedure Coding System

25   (“HCPCS”) assigned to a particular drug or biological or, in the case of multiple source drugs, a

26   group of drugs assigned to the same HCPCS code. See 42 C.F.R. § 414.904(b)(1).

27        55.          By law, Medicare’s base reimbursement rate for most Part B drugs and biologicals is

28   set at 106% of the ASP for each HCPCS code. 42 U.S.C. § 1395w-3a(b)(1), (b)(8).

                                                13
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 16 of 44



 1       56.        Consistent with the statute, regulations promulgated by CMS set reimbursement for

 2   most Part B covered drugs and biologicals at the product’s ASP plus 6 percent. See 42 C.F.R.

 3   § 414.904. This percentage-based markup helps ensure that the Medicare reimbursement rate covers

 4   the provider’s costs of acquiring and administering these drugs and biologicals.

 5       57.        Variations from that base rate have, until the MFN Rule, likewise been set by statute.

 6   See, e.g., 42 U.S.C. § 1395w-3a(c)(4) (providing for reimbursement to providers based on the

 7   wholesale acquisition cost of a drug or biological during an initial period in which data on sales

 8   prices are not sufficiently available to compute an ASP for the drug or biological); 42 U.S.C.

 9   § 1395u(o)(1)(A), (D), (E) (providing for reimbursement based on 95 percent of the average

10   wholesale price for vaccines, certain infusion drugs or biologicals furnished through an item of

11   durable medical equipment, and blood and blood products).

12       58.        At present, the Budget Control Act of 2011 (“BCA”) requires the annual sequester of

13   nonexempt mandatory federal spending programs, including Medicare. Pursuant to this sequestration

14   requirement, Medicare benefit payments are subject to a 2 percent annual reduction. See Budget

15   Control Act of 2011, Pub. L. No. 112-25, § 365, 125 Stat. 240, 256 (2011); see also Coronavirus

16   Aid, Relief, and Economic Sec. Act, Pub. L. No. 116-136, § 3709, 134 Stat 281, 421 (2020)

17   (extending Medicare payment reductions through fiscal year 2030).

18       59.        Pursuant to that statutory sequestration requirement, reimbursement for most Part B

19   covered drugs and biologicals is currently reduced from the baseline reimbursement formula of ASP

20   plus 6 percent to ASP plus 4.3 percent. See, e.g., Medicare Payment Advisory Comm’n, Report to

21   the Congress: Medicare and the Health Care Delivery Sys. at 80 n.27 (June 2015),

22   https://tinyurl.com/y4ltu5r4.

23       60.        No provision of the statute creates a “most-favored-nation” price for Medicare drug

24   reimbursement.

25    HHS’ Limited Statutory Authority to Test Innovative Payment and Service Delivery Models
                    Through the Center for Medicare and Medicaid Innovation
26

27       61.        HHS issued the MFN Rule pursuant to a provision of the Affordable Care Act that

28   established CMMI within CMS. See Patient Protection and Affordable Care Act. Pub. L. No. 111-

                                               14
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 17 of 44



 1   148, § 3021, 124 Stat. 119, 389 (2010) (codified at 42 U.S.C. § 1315a). The purpose of CMMI is to

 2   “test innovative payment and service delivery models to reduce program expenditures under

 3   [Medicare and/or Medicaid] while preserving or enhancing the quality of care furnished to

 4   individuals under such subchapters.” 42 U.S.C. § 1315a(a)(1).29

 5        62.        Under this provision, HHS has limited authority to waive or amend certain Medicare

 6   provisions “solely” for purpose of running “tests” on “payment and service delivery models.” 42

 7   U.S.C. § 1315a(b)(1). The results of Phase I tests must be evaluated and, if certain requirements are

 8   satisfied, the duration and scope of such “tests” can be expanded to Phase II through rulemaking. Id.

 9   § 1315a(b)(4)(A), § 1315a(c). Only Phase II tests may be conducted on a nationwide basis, and only

10   after appropriate rulemaking. Id. § 1315a(c). The results of such tests must next be reported to

11   Congress, which can then consider the Secretary’s recommendations to enact any successful models

12   into law. Id. § 1315a(g).

13        63.        Not every change to Medicare is a “model” under the statute. In particular, a model

14   may be tested only if “there is evidence that [it] addresses a defined population for which there are

15   deficits in care.” Id. § 1315a(b)(2)(A) (emphasis added). Further, HHS is required to “focus on

16   models expected to reduce program costs under the applicable subchapter while preserving or

17   enhancing the quality of care received by individuals receiving benefits under such subchapter.” Id.

18   (emphasis added).

19        64.        The statute sets forth 27 examples of “models”—not one of which addresses the

20   pricing of, or reimbursement for, prescription drugs. See id. § 1315a(b)(2)(B).

21        65.        In addition, models may only be tested (and potentially adopted more broadly)

22   according to a two-step statutory procedure.

23        66.        “Phase I” is the “testing” phase. See id. § 1315a(b). During testing, the Secretary must

24   “conduct an evaluation of each model tested” that includes an analysis of “the quality of care

25   29
       The Administration contends that Affordable Care Act is unconstitutional and that none of its
     provisions are severable. In a suit currently pending before the United States Supreme Court, the
26   Administration is asking the Court to strike down the statute in its entirety. See California v. Texas,
     No. 19-840; Texas v. California, No. 19-1019 (argued Nov. 10, 2020). Nonetheless, HHS asserts that
27   the MFN Rule is an exercise of CMMI’s authority granted by the Affordable Care Act. See MFN
     Rule 42 C.F.R. § 513.1(a), 85 Fed. Reg. at 76,180.
28

                                                15
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 18 of 44



 1   furnished under the model, including the measurement of patient-level outcomes and patient-

 2   centeredness criteria determined appropriate by the Secretary; and . . . changes in spending under the

 3   applicable subchapters by reason of the model.” Id. § 1315a(b)(4).

 4       67.        Only upon completing Phase I testing, and “[t]aking into account the evaluation”

 5   described above, may the Secretary in “Phase II” “expand” a model’s “duration” and “scope”—

 6   including by “implement[ing] [it] on a nationwide basis” through “rulemaking.” Id. § 1315a(c).

 7       68.        Before expanding any model, the Secretary must determine that such expansion is

 8   expected to “reduce spending . . . without reducing the quality of care,” or “improve the quality of

 9   patient care without increasing spending.” Id. The Secretary must also determine that the expansion

10   “would not deny or limit the coverage or provision of benefits . . . for applicable individuals” and, in

11   identifying models to expand, “shall focus on models . . . that improve the quality of patient care and

12   reduce spending.” Id.

13       69.        At least once a year, the Secretary is required to report to Congress on Phase I testing,

14   and this report must “includ[e] the number of individuals . . . participating in [the Phase I] models,”

15   as well as a list of models chosen for expansion under Phase II. Id. § 1315(g). “[E]ach such report

16   shall provide such recommendations as the Secretary determines are appropriate for legislative

17   action to facilitate the development and expansion of successful payment models.” Id.

18       70.        In addition, 42 U.S.C. § 18114 provides that, “[n]otwithstanding any other provision

19   of this Act, the Secretary of Health and Human Services shall not promulgate any regulation that,”

20   among other things, “creates any unreasonable barriers to the ability of individuals to obtain

21   appropriate medical care;” “impedes timely access to health care services;” or “limits the availability

22   of health care treatment for the full duration of a patient’s medical needs.” CMMI has no authority to

23   waive this “Access to Therapy” provision.

24       71.        42 U.S.C. § 1315a(d)(2) provides that “there shall be no administrative or judicial

25   review . . . of six specified aspects of testing models:

26          (A) the selection of models for testing or expansion under this section; (B) the selection
            of organizations, sites, or participants to test those models selected; (C) the elements,
27          parameters, scope, and duration of such models for testing or dissemination; (D)
            determinations regarding budget neutrality under subsection (b)(3); (E) the termination
28

                                               16
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 19 of 44



 1          or modification of the design and implementation of a model under subsection
            (b)(3)(B); and (F) determinations about expansion of the duration and scope of a model
 2          under subsection (c), including the determination that a model is not expected to meet
 3          criteria described in paragraph (1) or (2) of such subsection.
     42 U.S.C. § 1315a(d)(2)(A)–(F). The statute does not otherwise bar judicial review of HHS actions
 4
     purportedly taken under § 1315a, including claims that HHS actions are ultra vires, unconstitutional,
 5
     or failed to adhere to notice-and-comment requirements, such as the challenges at issue here.
 6

 7
                         The Most-Favored Nation Rule Is Not An Authorized Test

 8       72.        On November 27, 2020, CMS and HHS promulgated the MFN Rule as an interim

 9   final rule with immediate effect.

10       73.        The MFN Rule purports to “test” a “payment model” under section 1115A of the

11   Social Security Act, 42 U.S.C. § 1315a.

12       74.        The true purpose of the Rule, however, is clear on its face: to implement President

13   Trump’s policy—which Congress refused to enact—tying the Medicare reimbursement rates for Part

14   B drugs or biologicals to “the most-favored-nation price.” Exec. Order No. 13,948, 85 Fed. Reg.

15   59,649, at § 2(a) (Sept. 13, 2020); see 85 Fed. Reg. at 76,182 (“In response to the September 13,

16   2020 Executive Order, we will implement the MFN Model described in this” rule (emphasis added)).

17       75.        The substance of the MFN Rule likewise demonstrates that it is not a “test” within

18   CMS’ limited testing authority. The Rule applies nationwide for seven years, and includes no control

19   group. It is mandatory for all providers who bill Medicare for separately payable Part B medicines,

20   with limited exceptions. And the products it covers account for approximately 75 percent of Part B’s

21   expenditures on separately payable drugs and biologicals. 85 Fed. Reg. at 76,193. The point of the

22   MFN Rule, in other words, is to implement a wholly new policy nationwide, across nearly all of

23   Medicare Part B and in contradiction of the statutory framework for Medicare Part B—not to “test

24   [an] innovative payment and service delivery model[].”

25       76.        Providers who dispense drugs subject to the MFN Rule are not reimbursed based on

26   the mandatory statutory rate set by Congress of ASP plus 6 percent. Instead, the Rule states that

27   providers will receive an “MFN Drug Payment Amount” plus a flat “Alternative Add-On Payment.”

28   42 C.F.R. § 513.210(a).

                                               17
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 20 of 44



 1        77.        The MFN Drug Payment Amount—which the MFN imposes to replace the statutory

 2   provision requiring reliance on ASP—is based on the “MFN Price.” The MFN Price is to be derived

 3   quarterly, for each individual drug “from the lowest GDP-adjusted country level price” prevailing

 4   among the specified countries. See 85 Fed. Reg. at 76,196; 42 C.F.R. §§ 513.140(b)(1), 513.210.

 5        78.        Subject to certain limitations, the MFN Drug Payment Amount will be 75% ASP and

 6   25% MFN Price in the first year, 50% ASP and 50% MFN Price in the second year, 25% ASP and

 7   75% MFN Price in the third year, and 100% MFN Price in all subsequent years. 42 C.F.R.

 8   § 513.210(b)(8).

 9        79.        The Alternative Add-On Payment—which replaces the statutory 6 percent of ASP

10   required by Congress—is a flat payment per dose, calculated as 6.1224 percent of a volume-

11   weighted average of historical ASPs for the group of 50 drugs initially subject to the MFN Rule. See

12   42 C.F.R. § 513.220.

13        80.        Far from establishing a limited “test” of this payment model, the MFN Rule provides

14   that it will apply in “all states and U.S. territories.” 42 C.F.R. § 513.220. The Rule likewise applies

15   to all Part B patients who have Medicare as their primary payer and are not covered by other group

16   health plans, 42 C.F.R. §§ 513.2 (defining “MFN Beneficiary”), 513.210(a) (providing that the Rule

17   determines “[t]he total allowed payment amount for an MFN Model drug furnished to an MFN

18   beneficiary by an MFN participant”). Participation in the purported “model” is also mandatory for

19   all Part B health care providers, with few exceptions, see 42 C.F.R. §§ 513.100(b) (providing as

20   default that “the MFN Model requires participation by each Medicare participating provider . . . that

21   submits a claim” covered by the Rule); 513.100(c) (excluding only certain specialized providers and

22   certain providers in underserved areas).

23        81.        Moreover, the MFN Rule applies (with certain exclusions, see 42 C.F.R.

24   § 513.130(b)) to the “top” Part B drugs, starting with the 50 for which Medicare paid the most

25   money in 2019.30 Drugs that enter the top 50 and do not fall within an exclusion will be added to the

26   list on a yearly basis. 42 C.F.R. § 513.130(a)(2). Drugs are removed from the list, however, only if

27
     30
       Fact Sheet: Most Favored Nation Model for Medicare Part B Drugs and Biologicals Interim Final
28   Rule with Comment Period, https://tinyurl.com/y65f3qr6; see also 42 C.F.R. § 513.130(a)(1).

                                                18
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 21 of 44



 1   they are removed from the market (or otherwise terminated from CMS’s coding system) altogether.

 2   42 C.F.R. § 513.130(a)(3). Thus, over time, even more drugs will be subject to the Rule, expanding

 3   the program even further beyond what a true “model” might be.

 4       82.        The 50 drugs initially included under the MFN Rule “accounted for approximately 75

 5   percent of annual Medicare Part B drug allowed charges for separately payable drugs [in] 2019.” 85

 6   Fed. Reg. at 76,193. HHS projects that in each year the Rule is effective, it will cover drugs that

 7   “account for roughly 73 percent of Medicare Part B drug spending.” Id. at 76,238. And the MFN

 8   Rule is scheduled to be in effect for seven years. 42 C.F.R. § 513.1(c).

 9       83.        In short, the MFN Rule is far from being a limited “test” designed to provide

10   information to Congress to consider whether a legislative change is warranted, see supra ¶ 61.

11   Rather, it is a sweeping national change to Medicare drug pricing policy imposed by the

12   Administration rather than adopted by Congress.

13          The MFN Rule Will Have Significantly Adverse Impacts on Patients and Providers
14       84.        HHS acknowledged that there is no “reliable precedent in the U.S. market” for its
15   model, 85 Fed. Reg. at 76,237, and that it lacked “direct experience with policies such as the MFN
16   Model,” id. at 76,240.
17       85.        As a consequence, HHS repeatedly acknowledged that there is “an unusually high
18   degree of uncertainty” about the model’s potential impacts. 85 Fed. Reg. at 76,237; see also id. at
19   76,181, 76,230, 76,238, 76,240, 76,243–44, 76,246. Given that uncertainty, HHS candidly
20   acknowledged that the MFN Rule might adversely affect health care providers and Medicare Part B
21   beneficiaries, and that it was “unable to quantify these potential effects of the MFN Model.” Id. at
22   76,244.
23       86.        These adverse impacts are significant. As a result of the MFN Rule, some healthcare
24   providers may suffer extreme financial hardship, id. at 76,222, or even go out of business. To avoid
25   such harms, providers may decide not to treat their patients with drugs covered by the MFN Rule
26   and prescribe alternative therapies instead. Id. at 76,243–34. In turn, Medicare beneficiaries may
27   suffer “access to care impacts by having to find alternative care providers locally, having to travel to
28

                                               19
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 22 of 44



 1   seek care from an excluded provider, receiving an alternative therapy that may have lower efficacy

 2   or greater risks, or postponing or forgoing treatment” altogether. Id. at 76,244. HHS further admits

 3   that there is “significant uncertainty with these potential effects,” id., and one study it relies on

 4   estimates that, within three years, nearly one in five Medicare patients will have no access to drugs

 5   covered by the MFN Rule. Id. at 76,237–38.

 6                The MFN Rule Was Issued Without Notice or an Opportunity to Comment
 7        87.        Despite all of the foregoing uncertainties and potential harms, HHS issued the MFN
 8   Rule without prior notice or opportunity for affected parties to comment. Instead, although HHS
 9   provided a 60-day period for stakeholders to comment on the MFN Rule, it designated the MFN
10   Rule as an “interim final rule” that is effective immediately and will start altering reimbursement
11   rates on January 1, 2021—before the agency will even receive, much less have an opportunity to
12   consider, the comments it has requested. That action clearly violates the APA and the Medicare Act.
13        88.        Over two years ago, HHS issued an Advance Notice of Proposed Rulemaking in 2018
14   (“2018 ANPRM”) that discussed an “international price index” model (“IPI Model”). See Medicare
15   Program; Int’l Pricing Index Model for Medicare Part B Drugs, 83 Fed. Reg. 54,546 (Oct. 30, 2018).
16        89.        HHS made clear that this “advance” notice was part of its “ongoing work” to develop
17   the IPI Model, which was merely a “potential model” at the “concept design” stage. Id. at 54,547–
18   50. Indeed, HHS noted that the 2018 ANPRM was intended as a “general solicitation of comments
19   on several options” and thus “not subject to OMB review.” Id. at 54,561. The Advance Notice
20   further stated that additional comments on the model design would be invited “through notice and
21   comment rulemaking,” id. at 54,550, at which time interested parties would also have an opportunity
22   to comment on any information collection requirements “through subsequent proposed and final
23   rulemaking documents.” Id. at 54,561.
24        90.        The 2018 ANPRM outlined a plan to potentially test a single IPI Model with three
25   components.
26        91.        First, HHS would “contract[] with a number of private-sector vendors that would
27   supply [providers] with the drugs and biologicals that [HHS] would include in the [IPI Model] in all
28

                                                20
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 23 of 44



 1   of the model’s selected geographic areas.” Id. at 54,550. These “model vendors” would purchase

 2   model drugs from manufacturers at a negotiated price, and arrange for their distribution to providers

 3   and billing to Medicare. Id. Under that arrangement, “the model vendors, rather than the health care

 4   providers, would take on the financial risk of acquiring the drugs and billing Medicare.” Id.

 5        92.        Second, Medicare would pay model vendors for each model drug based on a formula

 6   indexed to the average price of the drug across 14 countries—Austria, Belgium, Canada, Czech

 7   Republic, Denmark, Finland, France, Germany, Greece Ireland, Italy, Japan, Netherlands, and the

 8   United Kingdom. Id. at 54,557.

 9        93.        Third, Medicare would shift the calculation of the add-on payment to Part B providers

10   from 6 percent of the prescribed drug’s ASP, to a “set payment amount per encounter or per

11   month . . . for an administered drug, which would not vary based on the model payment for the drug

12   itself.” Id. at 54,553.

13        94.        The 2018 ANPRM proposed conducting a randomized test of the IPI Model across

14   “geographic units.” Id. at 54,553. Under the proposed test, providers “in selected geographic areas”

15   would be required to participate in the model. Id at 54,552–53. Participants would be required to

16   purchase model drugs from at least one model vendor. Id. at 54,552. “Outside of the designated

17   model test areas and for drugs not included in the model, health care providers would continue”

18   under Medicare’s ordinary payment policies. Id. at 54,550. The 2018 ANPRM advised that the

19   geographic areas included in the model “would include 50 percent of Medicare Part B spending on

20   separately payable Part B drugs.” Id. at 54,553.

21        95.        The MFN Rule differs in numerous critical respects from the IPI Model discussed in

22   the 2018 ANPRM. Among other things:

23        96.        The 2018 ANPRM provided no indication that HHS was considering any test of a

24   model in which Part B reimbursement rates would be based upon the lowest price prevailing in any

25   one of numerous countries. Rather, the 2018 ANPRM proposed that Part B payments would be

26   indexed to a drug’s average international price, multiplied by a CMS-selected factor to obtain an

27   intermediate “Target Price” calibrated to achieve “about a 30 percent reduction in Medicare

28   spending for included Part B drugs over time.” Id. at 54,556. Use of a “most favored nation”

                                                21
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 24 of 44



 1   approach raises numerous serious issues. For example, it creates the possibility that reimbursement

 2   rates will be set based on a single “outlier” country (where, for instance, a drug has no patent

 3   protection). As a result, President Trump estimated that the final MFN Rule would lead to a

 4   reduction of reimbursement rates as much as “80 percent” to “90 percent.”31 And implementing a

 5   “most favored nation” approach also requires the creation of a complex framework for determining

 6   which country actually has the “lowest” prices for a “drug.”

 7        97.        The 2018 ANPRM proposed “a randomized [test] design with the randomization to

 8   [model] and [control] groups occurring at the geographic unit of analysis.” Id. at 54,553. HHS

 9   specifically sought comment on the size of the geographic areas it should evaluate, and whether any

10   geographic adjustments or exclusions would be appropriate. Id. at 54,554. It gave no indication, in

11   other words, that a nationwide “test” was under consideration. Nor did it give any indication that it

12   planned to conduct a test without randomization and comparison between model and control groups,

13   and instead would use the no-control “interrupted time series” approach asserted in the MFN Rule.

14   See id. at 54,553.

15        98.        The MFN Rule does not include the “model vendors” that were integral to the 2018

16   ANPRM. Without such vendors, manufacturers and healthcare providers have no intermediary in

17   place to take on the financial risk between the acquisition price of the drug and the MFN

18   reimbursement rate. This is particularly problematic given that most manufacturers do not sell drugs

19   directly to healthcare providers, and consequently do not have visibility into whether a particular

20   sale was made to a Medicare patient or to a patient with private insurance. The MFN Rule therefore

21   requires healthcare providers to assume the financial risk that Medicare reimbursements to them for

22   the drugs they use in their treatment of their patients will be far lower than the sales price the

23   providers paid, which in turn will impact the healthcare providers’ financial ability to purchase the

24   covered drugs. This risk poses a tremendous threat to patient’s access to the drugs. And it stands in

25   stark contrast to the 2018 ANPRM, in which “the model vendors, rather than the health care

26   providers, would take on the financial risk.” Id. at 54,550.

27
     31
      Remarks by President Trump at Signing of Executive Orders on Lowering Drug Prices, The White
28   House (July 24, 2020 from 3:45 PM ET to 4:28 PM ET), https://tinyurl.com/yxa89x9k.

                                                22
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 25 of 44



 1       99.        Stakeholders were not afforded an opportunity to comment on these or any of the

 2   other provisions of the MFN Rule before it became effective. HHS’ failure to provide such an

 3   opportunity plainly violates the requirements of the APA, but its violation is particularly significant

 4   here, where HHS admits that there is no “reliable precedent in the U.S. market” for the MFN Rule,

 5   and “an unusually high degree of uncertainty” about its potential impacts. 85 Fed. Reg. at 76,237.

 6      100.        In addition, in issuing the MFN Rule, HHS relied on two new studies estimating the

 7   Rule’s impact, but HHS again gave the Rule immediate effect before stakeholders could comment

 8   on these studies. Among other flaws, one of the studies assumes that healthcare providers will accept

 9   reduced revenue or find alternative, effective Part B treatments when that may not be possible; it

10   assumes that alternative products are available but acknowledges that additional burdens on patients

11   are likely to result and does not quantify the impacts; and it acknowledges that there may be negative

12   spillover effects in the non-Medicare market, but does not quantify this potential impact. Id. at

13   76,240–41, 76,243. HHS thus gave immediate effect to the MFN Rule without allowing stakeholders

14   to comment on the flaws in the studies HHS relied on in adopting that Rule.

15      101.        Further, HHS acknowledges that, as a result of the MFN Rule, some healthcare

16   providers may suffer extreme financial hardship, id. at 76,222, and some Medicare patients may

17   receive inferior therapies with “lower efficacy or greater risks,” or end up “postponing or forgoing

18   treatment” altogether. Id. at 76,244. This is directly contrary to the statutory requirements for any

19   test that CMMI is authorized to pursue under the statutory model provisions. See 42 U.S.C. § 1315a.

20   It also is contrary to HHS’s obligation to protect patients’ access to treatment. 42 U.S.C. § 18114.

21      102.        And, as noted above, defendants rushed to put the MFN Rule in place before the start

22   of the next Administration without waiting for stakeholders to comment on the many potential

23   adverse impacts that the Rule could have on patients, health care providers, and manufacturers.

24      HHS Lacked The “Good Cause” Required by Statute to Make the MFN Rule Immediately
                                          Effective
25

26      103.        The MFN Rule states that there is “good cause” to dispense with the required notice

27   and comment. See 85 Fed. Reg. at 76,249–50. HHS asserts “that the increases in Part B premiums

28   and deductibles was largely due to rising spending on physician-administered drugs,” that such price

                                               23
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 26 of 44



 1   increases could lead to “improper medication adherence or skipped treatment,” and that the

 2   economic disruptions caused by the COVID-19 pandemic, including supposedly “historic levels of

 3   unemployment,” “exacerbate[s]” these problems. Id. at 76,249. This rationale is baseless and thus

 4   does not satisfy the statutory good cause requirements. 5 U.S.C. § 553(b)(B); see also 42 U.S.C.

 5   § 1395hh(b)(2)(C).

 6      104.        First, the MFN Rule is plainly not a response to new emergency conditions. To the

 7   contrary, the Administration has long been pursuing action on drug pricing, and has been discussing

 8   its intention to alter the reimbursement formula for Medicare Part B drugs for over two years—

 9   before the pandemic even began. See supra at ¶¶ 26–43. Indeed, in the numerous statements the

10   President and Administration made about its MFN policy from July 2020 until the MFN Rule was

11   announced on November 20th, the COVID-19 pandemic was not mentioned, even though it had

12   been raging for months. Furthermore, the MFN Rule includes no explanation as to why a proposed

13   rule could not have been released during this period. If a proposed rule had been released in July,

14   when the President first signed an Executive Order on the subject, there would have been time for

15   notice-and-comment proceedings in the four months before the final rule was released in November.

16   The agency’s delay in issuing a proposed rule does not provide a valid basis for dispensing with the

17   APA’s notice and comment requirements.

18      105.        Second, the MFN Rule expressly excludes all drugs authorized “to treat patients with

19   suspected or confirmed COVID-19,” 42 C.F.R. § 513.130(b)(ix), on the ground that applying the

20   “MFN Model” to COVID-19 drugs would impair the “rapid, widespread availability of such drugs in

21   the U.S.” 85 Fed. Reg. at 76,191. Thus, the fact that adults 65 or older comprise 8 out of 10 U.S.

22   deaths from COVID-19, id. at 76,249, does not explain why it is necessary to rush implementation of

23   a rule that will alter reimbursement rates for Medicare Part B drugs that are not used to treat

24   COVID-19.

25      106.        Third, there is no basis for claiming that the MFN Rule must take immediate effect in

26   order to address a sudden rise in spending on Part B medications. Instead, according to CMS’s own

27   data, a comparison of the first quarter 2019 payment amount with the last quarter of 2018 reveals

28   that, on average, there was no change in payment amounts for the top 50 Part B drugs, and more

                                               24
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                 Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 27 of 44



 1   recent quarter-to-quarter comparisons showed that, on average, payment amounts decreased from

 2   0.4 percent to 3.2 percent for the top 50 drugs. CMS, 2020 ASP Drug Pricing Files (last modified

 3   Nov. 13, 2020), https://tinyurl.com/sp78dv6; CMS, 2019 ASP Drug Pricing Files (last modified June

 4   1, 2020), https://tinyurl.com/y4dz5zwu.

 5        107.        Fourth, HHS asserts that immediate action is warranted because the pandemic has

 6   caused “historic levels of unemployment,” and “we are currently seeing a new surge in COVID-19

 7   cases that may lead to additional hardship and requires immediate action.” 85 Fed. Reg. at 76,249

 8   (emphasis added). But, as of November 2020, the “seasonally adjusted” civilian unemployment rate

 9   was 6.7%, which is not historically high. Civilian Unemployment Rate, Graphics for Economic

10   News Releases, U.S. Bureau of Labor Statistics (last updated November 2020),

11   https://tinyurl.com/hnbvbpy. In fact, HHS acknowledges that there have been “positive economic

12   and employment trends since the initial peak in April,” 85 Fed. Reg. at 76,249, and the

13   Administration has stated that “our economy is rebounding far beyond any expectations.”32

14   Moreover, most Medicare beneficiaries are retirees and most have some type of supplemental

15   insurance, meaning that they have secondary insurance that may cover the co-payments for Part B

16   drugs. For instance, in 2016, 81% of Medicare beneficiaries had supplemental insurance either

17   through employer-sponsored insurance (30%), Medigap (29%), or Medicaid (22%).33 Thus, HHS

18   has failed to identify a rational connection between economic dislocations caused by the COVID-19

19   pandemic and the ability of Medicare beneficiaries to obtain their Part B medications under the ASP

20   reimbursement methodology.

21        108.        Fifth, HHS’s assertion that immediate implementation of the MFN Rule will alleviate

22   economic hardships caused by COVID-19 is based on speculation. HHS claims that the MFN model

23   “will provide immediate relief to Medicare beneficiaries through reduced copays for MFN drugs due

24   to lower drug payments.” Id. at 76,249 (emphasis added). But this myopic focus on one impact of

25   32
        Remarks by President Trump During an Update on Operation Warp Speed, The White House
     (Nov. 13, 2020), https://tinyurl.com/yylopdy3. This purported rationale is also contrary to the
26   Administration’s many statements that the COVID pandemic has not created an emergency
     situation. See Juana Summers, Timeline: How Trump Has Downplayed The Coronavirus Pandemic,
27   National Public Radio (Oct. 2, 2020), https://tinyurl.com/y32uoas7.
     33
        Kaiser Family Foundation, Sources of Supplemental Coverage Among Medicare Beneficiaries in
28   2016 (Nov. 28. 2018), https://tinyurl.com/yde57hle.

                                                 25
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 28 of 44



 1   the rule ignores the rule’s many other adverse impacts. HHS assumes that reduced copays will

 2   ensure that the pandemic does not cause seniors to “stint[] on care,” id., but it elsewhere admits that,

 3   in its first year of operation, the MFN Rule itself may cause nearly 10% of Medicare beneficiaries to

 4   have “no access” to their Medicare Part B drugs, id. at 76,237, that the savings HHS projects are

 5   “attributable to beneficiaries not accessing their drugs through the Medicare benefit,” id. (emphasis

 6   added), and that the “potential loss of access to certain drugs” may cause patients to incur

 7   “additional medical expenses” overall, id. at 76,247 (emphasis added). It also acknowledges that the

 8   MFN Rule is unprecedented and there is “an unusually high degree of uncertainty” about the

 9   potential impacts of its action. Id. at 76,237.

10       109.        In short, HHS’s justification for giving the MFN Rule immediate effect is riddled

11   with inconsistencies that make plain that it is an after-the-fact pretext.

12                 Adverse Impact of the Most-Favored Nation Rule on Plaintiffs’ Members
13       110.        The members of BIO, CLSA, and Biocom include leading biotechnology companies
14   that are dedicated to pursuing groundbreaking science to discover and develop medicines for people
15   with serious and life-threatening illnesses. As research-driven biotechnology companies, these
16   members invest heavily in researching diseases and treatments. They rely on investment and revenue
17   generated through the sale of existing medicines to finance research and development of innovative
18   new medicines. For each successful new drug, there are many drugs that fail during the research and
19   development process, and so the revenues generated from the successful drugs must cover not only
20   the costs for developing that drug, but also the costs of developing products which fail in clinical
21   trials.
22       111.        Thus, biotechnology innovation relies on the availability of free market incentives
23   and a fair reimbursement formula for innovators and investors as well as for providers and the
24   patients they serve. These incentives have allowed pre-commercial, pre-revenue companies to
25   weather the storm of uncertainty until they can bring a product to market. They have also
26   incentivized companies to make larger investments into their research and development efforts,
27   which, in turn, have allowed them to serve more patients, stimulate job growth and expand access to
28

                                                26
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 29 of 44



 1   life saving medicine.

 2       112.        If the MFN Rule is implemented, it will have substantial adverse effects on the

 3   revenues of plaintiffs’ members and other manufacturers of Part B drugs, revenues that they have

 4   traditionally invested in research and development, jobs, and manufacturing to bring new medicines

 5   to patients.

 6       113.        Plaintiffs’ members generally do not sell Part B drugs directly to healthcare providers

 7   (such as doctors and hospitals), but instead to distributors. Healthcare providers buy drugs from

 8   those distributors, use them in their treatment of patients and—for drugs used for Medicare Part B

 9   patients—seek reimbursement from Medicare. This is often referred to as the “buy and bill” model

10   for Part B drugs.

11       114.        Healthcare providers generally cannot afford to buy and bill for Part B drugs at a loss,

12   so the price paid by a provider to the distributor for drugs used to treat Medicare beneficiaries cannot

13   generally exceed the reimbursement rate providers will receive from Medicare. In turn, the price

14   paid by a distributor to the manufacturer cannot exceed what healthcare providers are willing to pay

15   to the distributor.

16       115.        Certain drugs are sold in foreign countries at lower prices than in the U.S. due to, a

17   host of reasons, including, among other things, price controls imposed by foreign governments,

18   weaker protections for intellectual property in those countries, differences in demand, or independent

19   decisions by third parties licensed to distribute those drugs overseas. Capping Medicare Part B

20   reimbursement rates at the lowest price paid for the drugs in other countries will therefore force

21   manufacturers such as plaintiffs’ members either to reduce U.S. prices below the MFN Rule

22   reimbursement rates, and/or to lose market share as healthcare providers will stop prescribing their

23   drugs because the healthcare providers cannot pay more for the drugs than they will receive in

24   reimbursement from Medicare. Either course of action will impair the manufacturers’ revenues and

25   related ability to develop new treatments.

26       116.        Due to the role of distributors in the market, manufacturers and healthcare providers

27   cannot practically respond to the rule by using the MFN price for Medicare Part B sales, while also

28   maintaining the market rate for other sales, particularly given the Rule’s immediate effective date.

                                                27
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 30 of 44



 1   Distributors do not differentiate the price they will pay to a manufacturer for a drug product based on

 2   whether they will ultimately sell the drug to a healthcare provider for treatment of a Medicare patient

 3   as opposed to treatment of a privately insured patient. By cutting the Medicare reimbursement rate,

 4   the MFN Rule will therefore also change the commercial price that distributors are willing to pay

 5   manufacturers for their products.

 6      117.        This problem is rendered particularly acute by the fact that the MFN Rule includes no

 7   provision setting up vendors to acquire the price-controlled drugs for the Medicare program. See

 8   ¶ 98, supra. That mechanism, which had been discussed in the International Pricing Index ANPRM

 9   two years ago, would have mitigated to some degree the risk of unreimbursed costs that healthcare

10   providers face under the MFN Rule. The lack of a vendor mechanism—combined with the

11   immediate effective date of the Rule—will greatly increase harms to both manufacturers and

12   healthcare providers, as manufacturers will not have time to re-negotiate contracts or otherwise

13   stratify pricing, and as healthcare providers will bear the severe financial risk that Medicare

14   reimbursements will not match the prices they pay for the covered drugs. Id.

15      118.        In addition, the MFN Rule will also likely impact the reimbursement rate paid for the

16   drugs by other programs, such as Medicaid and the 340B programs, as the reimbursement formulas

17   for those programs are determined based on, among other things, the average price paid to the

18   manufacturer by certain customers and the lowest price available to any entity for the drug.

19      119.        Plaintiffs’ members cannot avoid or substantially mitigate these adverse effects by

20   raising the prices at which they sell their products internationally or otherwise. In some countries,

21   drug prices are effectively set by the government or a government-backed healthcare provider. In

22   such countries, the government healthcare monopoly may be unwilling to pay an increased price. In

23   other countries, a drug may have no patent protection due to weaker intellectual property protections

24   in those countries, may have competitors on the market that are not approved in the U.S., or may be

25   sold in that geographic area by a different manufacturer entirely (which would have no incentive to

26   alter its pricing decisions simply to increase the price that would be paid to another manufacturer for

27   that drug in the United States).

28      120.        Implementation of the MFN Rule will also hamper manufacturers’ ability to meet

                                               28
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 31 of 44



 1   their statutory obligation to calculate and submit an ASP to CMS, for which there could be a risk of

 2   significant penalties. 42 U.S.C. § 1396r–8(b)(3)(A)(iii). The Rule requires that manufacturers

 3   exclude from the ASP calculation the units of drugs reimbursed according to the new MFN Rule.

 4   But manufacturers—which, again, typically sell their drugs to wholesalers or distributors, which in

 5   turn sell those drugs to healthcare providers to use in their treatment of their patients—generally

 6   have no way to determine whether a drug purchased from them by a wholesaler or distributor will

 7   ultimately be administered by a provider to treat a Medicare patient, rather than a patient with

 8   Medicaid or commercial insurance. Indeed, even the wholesaler or distributor would not know when

 9   its customer, such as a hospital outpatient department, administers a drug to a Medicare patient as

10   opposed to a Medicaid or a commercially insured patient, let alone how much the customer will be

11   reimbursed. For manufacturers to gain such downstream visibility into precisely who pays for their

12   drugs to treat which patients would require not only that manufacturers transform their price-

13   reporting systems, but also that wholesalers, distributors and others in the drug supply distribution

14   chain cooperate closely with manufacturers’ efforts in this regard—likely incurring considerable

15   expense in the process. Even if such a transformation were possible, it could not be effected for the

16   50 selected drugs in the MFN Rule in the scant five weeks provided before the Rule goes into effect.

17      121.        The MFN Rule will also threaten the financial viability of some specialty practices by

18   reducing the reimbursement rate for the drugs subject to the MFN Rule to below the acquisition cost.

19   As discussed, Congress has fixed reimbursement rates at 6 (now at the sequestered 4.3) percent over

20   ASP. The MFN Rule would replace that percentage-based markup with a flat fee. 42 C.F.R.

21   § 513.220. The likely effect of the MFN Rule is that such providers will cease administering those

22   products which would be administered at a financial loss to the practice, which in turn will result in

23   lost revenue (as a result of the loss of patients whom the practice will no longer serve), and which

24   could result in some clinics being forced to close. In turn, such impacts on providers would both

25   make it more difficult or impossible for patients to obtain drugs subject to the MFN Rule and would

26   cost manufacturers revenues associated with the sale of drugs to those clinics. Thus, the MFN Rule,

27   particularly given its immediate effective date and lack of notice-and-comment process, will cause

28   unavoidable and irreparable harm to manufacturers, healthcare providers, and patients.

                                               29
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 32 of 44



 1      122.        Finally, as plaintiffs explain next, implementation of the MFN Rule will also

 2   significantly undermine the research and development efforts of their members.

 3                The MFN Rule Will Severely Limit Drug Innovation and Patient Access
 4      123.        The market-based system that Congress enacted for calculating Medicare
 5   reimbursement rates for Part B and other Medicare-covered drugs ensures that more and newer
 6   medicines are available sooner to Americans, with better health outcomes for those with serious
 7   diseases. “Of the 74 cancer drugs launched between 2011 and 2018 worldwide, 95% are available in
 8   the United States, whereas only 74% are available in the United Kingdom, 49% in Japan, and 8% in
 9   Greece.” Importing International Reference Pricing in the U.S. Jeopardizes Patient Access to
10   Innovative Medicines, BIO, https://www.bio.org/save-cures (last accessed Dec. 4, 2020). Similarly,
11   “[n]early 90% of all new medicines launched since 2011 are available in the United States,
12   compared to 50% in France, 48% in Switzerland, and 46% in Canada.” Id. Many of the drugs
13   manufactured by BIO’s and CLSA’s and Biocom’s members are not available in many European
14   countries with price controls.
15      124.        Price controls undermine the ability of companies to develop new medicines by
16   depriving them of funds necessary to do so. In the United States, investors receive a market-based
17   return on their investment, which is limited by the market value of the few products that ultimately
18   make it to market and are successful. Free markets spur investment in discovery, which, in turn,
19   benefits the public in the form of innovations that lead to trials and ultimately valuable new
20   treatments and cures for diseases. In a jurisdiction that employs price caps on prescription drugs, by
21   contrast, the potential return on investment is sharply limited.
22      125.        These effects are well recognized. Indeed, in 2018, during a hearing before the Senate
23   Health Committee, HHS Secretary Azar testified that he did not believe a “most-favored-nation”
24   plan would be effective, because this type of plan could reduce the availability of drugs, as has
25   happened in other countries that set a “reference price.” Prescription Drug Pricing at 01:03:13, C-
26   SPAN (June 12, 2018), https://tinyurl.com/y5a8yjsh. The Administration itself opposed one bill that
27   aimed to cap prescription drug prices based on the average price in certain foreign countries, on the
28

                                               30
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 33 of 44



 1   ground that it would “compromise the health of Americans by dramatically reducing the incentive to

 2   bring innovative therapeutics to market.” Executive Office of the President, Statement of

 3   Administration Policy: H.R. 3 – The Elijah E. Cummings Lower Drug Costs Now Act, The White

 4   House (Dec. 10, 2019), https://tinyurl.com/yye73sa9; see also H.R. 3, 116th Cong. (2019),

 5   https://tinyurl.com/y23bfxva. Members of Congress have agreed that a “most-favored-nations”

 6   approach to drug pricing would not “be to the benefit of the adoption of and research for modern

 7   drugs.” Peter Sullivan, Grassley Announces Opposition to Key Trump Proposal to Lower Drug

 8   Prices, The Hill (June 19, 2019 at 3:19 PM ET), https://tinyurl.com/yyozvjrh.

 9      126.        The MFN Rule will deprive emerging biotechnology companies of their ability to

10   attract crucial financing by seriously impacting their potential for market-based returns if the product

11   is a success. As discussed above, the MFN Rule will cause pharmaceutical manufacturers to lose

12   market share and/or to lower prices to avoid such losses. Either way, the MFN Rule reduces

13   revenues, thereby limiting the return on investment in biopharmaceuticals. In an industry in which

14   the success rate on research and development efforts is so low, the MFN Rule will impair the ability

15   of companies to obtain financing. Cf. Ernst & Young, Biotechnology Report 2017: Beyond Borders-

16   Staying the Course 18–19 (2017) (noting challenges in obtaining investment due to R&D costs and

17   the need for the biotechnology industry to improve its return-on-investment),

18   https://tinyurl.com/y2ckrhcu.

19      127.        The biotechnology “industry relies heavily on private investments to fund research,

20   and investors are clearly uncomfortable with the prospect of price controls, direct or indirect.

21   Decreases in investor confidence can only result in a decrease in investment dollars, thereby placing

22   critical research at risk. In addition, biopharmaceutical price controls will inevitably, and perhaps

23   irreparably, damage the financial health of these dynamic companies and the hundreds of thousands

24   of citizens they employ.” Letter from Alfred R. Berkeley III, President, NASDAQ, to Hon. Dennis J.

25   Hastert, Speaker, U.S. House of Representatives (May 16, 2000) (on file with BIO); E&Y

26   Biotechnology Report, supra, at 56 (“The November US election kept a lid on 2016 biotech

27   financing, as capital became scarce amid discussion of drug price controls . . . .”).

28      128.        From 2000 to 2010, the U.S. was responsible for 57% of new medicine development

                                               31
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 34 of 44



 1   globally, whereas countries with price controls (France, Germany, Japan, and the United Kingdom),

 2   were responsible for only 29% of “new chemical entities developed[.]” Robert D. Atkinson, Why

 3   Life-Sciences Innovation Is Politically ‘Purple’—and How Partisans Get It Wrong, Info. Techn. &

 4   Innovation Found. (Feb. 2016), https://tinyurl.com/yyup8nhg. These pricing controls are why

 5   Europe no longer leads the world in biopharmaceutical R&D. Joseph H. Golec & John A. Vernon,

 6   European Pharmaceutical Price Regulation, Firm Profitability, and R&D Spending (NBER

 7   Working Paper 12676) (Aug. 2006) (“In 1986, EU pharmaceutical R&D exceeded U.S. R&D by

 8   about 24 percent, but by 2004, EU R&D trailed U.S. R&D by about 15 percent.”),

 9   https://tinyurl.com/y6pnjml4.

10      129.        Economists have warned that, if foreign price controls had been adopted in the United

11   States from 1986-2004, there would have been 117 fewer new medicines produced for worldwide

12   use and 4,368 fewer research jobs in the United States. And a 2018 study by researchers with

13   Precision Health Economics found that, if price controls had been eliminated in OECD countries,

14   that would lead to a 9-12% increase in research by 2030 and the development of 13 more new drugs

15   per year. Taylor T. Schwartz, MPH, et al., The Impacts of Lifting Government Price Controls on

16   Global Pharmaceutical Innovation and Population Health (2018), https://tinyurl.com/y24x97gz.

17      130.         A report published by the Brookings Institute estimated that, if European drug prices

18   were increased by 20%, it “would result in substantially more drug discovery worldwide” and that,

19   “such a European price increase would lead to $10 trillion in welfare gains for Americans over the

20   next 50 years.” Dana Goldman & Darius Lakdawalla, The Global Burden of Medical Innovation,

21   Brookings (Jan. 30, 2018), https://tinyurl.com/y9893bsn.

22      131.        The discrepancy in investment has resulted in a decrease in innovation. One study has

23   indicated that, while EU consumers paid less for pharmaceuticals, these price controls resulted in

24   “about $5 billion in foregone R&D spending, 1680 fewer research jobs and 46 foregone new

25   medicines.” Golec & Vernon, supra, at 6.

26      132.        In the last thirty years, biotechnology research has yielded treatments for medical

27   conditions including osteoporosis, heart attack, stroke, hemophilia, HIV/AIDS, chronic renal failure,

28   multiple sclerosis, hepatitis, arthritis, anemia, pneumonia, infertility, attention deficit hyperactivity

                                               32
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 35 of 44



 1   disorder, migraine, diabetes, HPV, and multiple forms of cancer. The U.S. Chamber of Commerce

 2   described the biotechnology industry as the area with the greatest promise and potential. U.S. Dep’t

 3   of Commerce, A Survey of the Use of Biotechnology in U.S. Industry vii (Nov. 2003),

 4   https://tinyurl.com/y2bosxwn.

 5      133.        However, this progress will stall without adequate investment into research and

 6   development. Currently, biotechnology “is one of the most research-intensive industries in the

 7   world.” Biotechnology Industry Facts, Bioprocess Online (Apr. 2, 2007),

 8   https://tinyurl.com/y59cyldr. For example, in 2016, “biopharmaceutical companies alone accounted

 9   for 52.3% of total [United States] R&D spending” Kelly Davio, Report: US Medical Health

10   Research Spending on the Rise, But for How Long?, AJMC (Nov. 15, 2017),

11   https://tinyurl.com/yyug9c6e.

12      134.        The investment that a company makes to develop even a single therapy is enormous.

13   The average cost of developing a therapy is approximately $2.6 billion, and development takes 10-

14   12 years. Policy & Medicine, A Tough Road: Cost To Develop One New Drug Is $2.6 Billion;

15   Approval Rate for Drugs Entering Clinical Development is Less Than 12% (Mar. 21, 2019),

16   https://tinyurl.com/s7bwq4a. The chances that a biopharmaceutical will achieve FDA approval is

17   “estimated to be less than 12%.” Biopharmaceutical Research & Development, The Process Behind

18   New Medicines, PhRMA (2015), https://tinyurl.com/yxn3er4y. Of those therapies that do reach

19   market, less than 10% of all U.S. biopharmaceutical companies make a profit selling brand name

20   prescription drugs. Importing International Reference Pricing in the U.S. Jeopardizes Patient Access

21   to Innovative Medicines, BIO, https://www.bio.org/save-cures (last accessed Dec. 4, 2020).

22          135.    Importing foreign price controls into the U.S. market will have a particularly negative

23   effect on the ability to develop new drugs to treat rare diseases and diseases for which drug

24   discovery is especially difficult, including diseases such cancer and Alzheimer’s, which have some

25   of the lowest clinical trial success rates. The MFN Rule could make it no longer economically

26   feasible to pursue approval for some new drugs, or to conduct research into whether existing drugs

27   can be used to treat additional conditions. The Rule could therefore dramatically reshape clinical

28   pipelines and future medicines available for patients with devastating conditions. Such changes will

                                               33
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 36 of 44



 1   be immediate and irreversible because research projects abandoned while awaiting resolution of this

 2   and other challenges to the MFN Rule may be restarted only years later, significantly slowing the

 3   entry of new drugs into the market.

 4      136.         The MFN Rule would hamstring the biotechnology industry as it currently exists,

 5   causing innovator firms to curb research and development efforts and reduce manufacturing

 6   capacity.

 7      137.         It is particularly ironic that HHS is invoking the COVID-19 pandemic as a basis for

 8   giving immediate effect to a Rule that will impair the current efforts of plaintiffs’ members to

 9   respond to the COVID-19 pandemic. Plaintiffs’ members are working to develop over 700 unique

10   therapies to treat patients with COVID-19 related symptoms. BIO COVID-19 Therapeutic

11   Development Tracker, BIO, https://tinyurl.com/y948pgu4 (last updated Nov. 23, 2020 at 2:26 PM).

12   Plaintiffs’ members have also adjusted their manufacturing facilities to ensure that they can meet

13   potentially increased demand for medicines that may be effective against COVID-19, at substantial

14   cost and disruption. Even though COVID-19 drugs have themselves been excluded from the MFN

15   Rule, by substantially reducing revenues from sales of their existing medicines, implementation of

16   the MFN Rule would make it difficult, and potentially impossible, for Plaintiffs’ members to

17   maintain their current support for these COVID-19 related research and development initiatives,

18   including potentially forcing them to cancel or postpone clinical trials for potential COVID-19

19   treatments.

20                                         CLAIMS FOR RELIEF

21                                      FIRST CAUSE OF ACTION

22       (Declaratory/Injunctive Relief – Defendants Issued the MFN Rule Without the Requisite
                  Notice and Comment in Violation of the APA and the Medicare Act)
23

24      138.         The prior paragraphs of the Complaint are incorporated by reference.

25      139.         The Administrative Procedure Act requires federal agencies to provide public notice

26   of rule changes and an opportunity for comment, unless they “for good cause find[] . . . that notice

27   and public procedure thereon are impracticable, unnecessary, or contrary to the public interest.” 5

28   U.S.C. § 553(b)(B); see also 42 U.S.C. § 1395hh (heightened notice-and-comment requirements for

                                                34
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 37 of 44



 1   regulations issued under the Medicare Act).

 2      140.        The APA also requires federal agencies to provide a minimum 30 days’ notice before

 3   any substantive rule becomes effective, unless “otherwise provided by the agency for good cause

 4   found and published with the rule.” 5 U.S.C. § 553(d)(3); see also 42 U.S.C. § 1395hh(e)(1)(B)(ii)

 5   (30-day period required for regulations under the Medicare Act unless the Secretary finds that

 6   waiver is “necessary to comply with statutory requirements” or where “application of such 30-day

 7   period is contrary to the public interest”).

 8      141.        The MFN Rule was issued without prior public notice or an opportunity for comment,

 9   and without the statutorily required “good cause” to dispense with the notice-and-comment process.

10      142.        The notice-and-comment requirements are an integral part of agency rulemaking, and

11   particularly so where changes to payments under the Medicare Act are concerned. See Azar v. Allina

12   Health Servs., 139 S. Ct. 1804, 1809 (2019) (“Congress . . . decided that, with the growing scope of

13   Medicare, notice and comment should become a matter not merely of administrative grace, but of

14   statutory duty.”).

15      143.        Federal agencies may bypass the notice-and-comment requirements only “for good

16   cause shown.” 5 U.S.C. § 553(b)(B), (d)(3); see also 42 U.S.C. § 1395hh(b)(2)(C). Defendants have

17   failed to satisfy this exception, which is “narrowly construed and only reluctantly countenanced.”

18   California v. Azar, 911 F.3d 558, 575 (9th Cir. 2018) (quoting Alcaraz v. Block, 746 F.2d 593, 612

19   (9th Cir. 1984)), cert. denied sub nom. Little Sisters of the Poor Jeanne Jugan Residence v.

20   California, 139 S. Ct. 2716 (2019).

21      144.        The MFN Rule was issued on November 27, 2020, as an interim final rule with

22   immediate effect.

23      145.        HHS admits that it has not satisfied the notice-and-comment requirements of 5 U.S.C.

24   § 553(b)(B) or (d)(3). HHS gave the MFN Rule immediate effect, and the Rule will begin to alter the

25   Part B reimbursement rates on January 1, 2021, before stakeholders can comment on a wide range of

26   important issues, including, among other things, deficiencies in the studies that HHS relied on in

27   issuing the MFN Rule; serious implementation problems, including with respect to price reporting

28   and reimbursement determinations; and the very significant adverse impacts the MFN Rule will have

                                               35
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 38 of 44



 1   on Medicare patients, Medicare providers, and the manufacturers of Medicare Part B drugs. Supra

 2   ¶¶ 99–103.

 3      146.        HHS’s assertion that there is “good cause” for dispensing with those requirements

 4   here lacks merit. 85 Fed. Reg. at 76,248–50. It contends that the pandemic requires immediate

 5   emergency measures. But, for the reasons explained above, the agency’s explanation is riddled with

 6   inconsistencies and invalid. Supra ¶¶ 103, 141–45. Indeed, this Court recently held that the

 7   economic impacts of the pandemic did not provide “good cause” to dispense with notice-and-

 8   comment proceedings for another rule, explaining that “the emergent nature of the COVID-19

 9   pandemic writ large” could not justify such measures in the absence of an adequate showing “that

10   the impact of the COVID-19 pandemic on domestic [economic conditions] justified dispensing with

11   the ‘due deliberation’ that normally accompanies rulemaking to make changes to [an agency]

12   program that even Defendants acknowledge are significant.” Chamber of Commerce, 2020 WL

13   7043877, at *1. This holding is equally applicable here.

14      147.        For these reasons, the MFN Rule violates the requirements of the APA and the

15   Medicare Act, and should be held unlawful and set aside.

16                                      SECOND CAUSE OF ACTION

17     (Declaratory/Injunctive Relief – The MFN Rule is Beyond the Secretary’s Testing Authority
                     and Thus is in Excess of Statutory Authority and Ultra Vires)
18

19      148.        The prior paragraphs of the Complaint are incorporated by reference.

20      149.        Executive agencies and officers may act only pursuant to delegated authority. When

21   an executive officer takes action outside of that authority, courts may intervene to declare the action

22   to be in excess of statutory authority under the APA, E. Bay Sanctuary Covenant v. Barr, 964 F.3d

23   832, 845 (9th Cir. 2020) (“An agency action must be ‘set aside’ if it is ‘not in accordance with law,’

24   or ‘in excess of statutory jurisdiction, authority, or limitations.’ (citing 5 U.S.C. § 706(2)(A), (C))),

25   or ultra vires, see Sierra Club v. Trump, 963 F.3d 874, 891 (9th Cir. 2020) (“[g]enerally, judicial

26   relief is available to one who has been injured by an act of a government official which is in excess

27   of his express or implied powers” (citation omitted)), cert. granted, No. 20-138, 2020 WL 6121565

28   (U.S. Oct. 19, 2020).

                                               36
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 39 of 44



 1      150.          These mechanisms require courts to reestablish limits of executive branch authority

 2   and to protect the rights of injured parties through the courts’ equitable jurisdiction. And courts

 3   presumptively have jurisdiction to review these claims, even when a statute includes a review-

 4   limiting provision such as 42 U.S.C. § 1315a(d)(2). See Sierra Club, 963 F.3d at 891 (“When an

 5   executive acts ultra vires, courts are normally available to reestablish the limits on his authority.”

 6   (quoting Dart v. United States, 848 F.2d 217, 224 (D.C. Cir. 1988)); Aid Ass’n for Lutherans v. U.S.

 7   Postal Serv., 321 F.3d 1166, 1173 (D.C. Cir. 2003) (same).

 8      151.          HHS lacked authority to issue the MFN Rule under the provision allowing the

 9   Secretary “to test innovative payment and service delivery models to reduce program expenditures”

10   while “preserving or enhancing the quality of care furnished to individuals.” 42 U.S.C.

11   § 1315a(a)(1).

12      152.          The MFN Rule is ultra vires and in excess of statutory authority because it is not a

13   “test” of a “payment and service delivery model[]” that “addresses a defined population for which

14   there are deficits in care.” 42 U.S.C. § 1315a. It is instead an effort to implement what the President

15   has openly described as a “national policy” that is contrary to an express Act of Congress. It applies

16   nationwide, governs reimbursement rates for nearly all providers, and resets by administrative fiat

17   the price Medicare will pay for treatments that accounted for about three quarters of its Part B drug

18   expenditures last year. The narrow testing provision does not give HHS authority to issue a sweeping

19   rule that sets aside fundamental aspects of the Medicare statute on a nationwide basis to implement a

20   national policy set forth in an Executive Order.

21      153.          Under the statute, a “test” must involve a model that “addresses a defined

22   population.” 42 U.S.C. § 1315a(b)(2)(A). The MFN Rule, however, applies to all patients covered

23   by Medicare Part B as their primary payer, and who receive treatment from any but a tiny handful of

24   excluded providers. 42 C.F.R. §§ 513.2 (defining “MFN Beneficiary”), 513.100(b)-(c) (defining

25   providers as mandatory participants by default, subject to narrow exclusions).

26      154.          Similarly, a “test” is supposed to be conducted in two phases, 42 U.S.C. § 1315a(b),

27   (c), and the second phase is supposed to “expand . . . the duration and the scope of a model that is

28   being tested under subsection (b).” Id. § 1315a(c). But here, the entire United States, all primary Part

                                               37
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                 Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 40 of 44



 1   B beneficiaries, nearly all Part B providers, and about three quarters of Part B’s drug spending are

 2   already subject to the supposed “Phase I test.”

 3        155.        The statute authorizes the Secretary to waive the Medicare Act’s reimbursement

 4   pricing provisions “solely for purposes of carrying out this section with respect to testing models

 5   described in subsection (b) [Phase I],” id. § 1315a(d)(1), and directs the Secretary to submit

 6   recommendations “for legislative action to facilitate the . . . expansion of successful payment

 7   models.” Id. § 1315a(g). These provisions underscore the limited nature of a test. A de facto

 8   nationwide alteration of Part B reimbursement prices cannot legitimately be achieved through use of

 9   “waiver” authority to conduct a “test,” but instead is to be achieved through legislation that codifies

10   a successful model. Yet here, the MFN Rule effectively alters the Medicare reimbursement

11   formula—on a nationwide basis for seven full years—for the overwhelming majority (and a

12   potentially increasing percentage) of Medicare Part B drugs.

13        156.        The President’s own statements further confirm that the MFN Rule is intended to

14   have a broader effect than the statute allows, and is thus in excess of the Secretary’s authority or

15   ultra vires. The President stated that his original (and unreleased) Executive Order on the MFN Rule

16   would “completely restructure the prescription drug market.”34 The September 13, 2020 Executive

17   Order states that it is “the policy of the United States that the Medicare program should not pay more

18   for costly Part B or Part D prescription drugs or biological products than the most-favored nation

19   price.” Exec. Order No. 13,948, 85 Fed. Reg. 59,649, at § 2(a). The President has since stated that

20   “My Most Favored Nation order will ensure that our Country gets the same low price Big Pharma

21   gives to other countries.”35 And, the President has proclaimed that his plan would reduce

22   prescription drug prices generally, and not for a limited population. For example, on July 30, 2020,

23   he stated that “Drug prices will soon be lowered massively.”36 And on August 2, 2020, he stated:

24

25   34
        Remarks, The White House, Remarks by President Trump at Signing of Executive Orders on
     Lowering Drug Prices (July 24, 2020 from 3:45 PM ET to 4:28 PM ET),
26   https://tinyurl.com/yxhpxvbs.
     35
        @realDonaldTrump, TWITTER (Sept. 30, 2020, 2:58 PM), https://tinyurl.com/yy4nea22 (emphasis
27   added).
     36
        @realDonaldTrump, TWITTER (July 30, 2020 at 9:44 AM), https://tinyurl.com/y5y4b9ga.
28

                                                 38
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                  Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 41 of 44



 1   “YOU KNOW THAT DRUG PRICES ARE COMING DOWN, BIG. Favored Nations Clause

 2   means USA will pay the lowest price of any nation in the World. Never done before. Watch!!!”37

 3         157.        Because the MFN Rule will alter Part B reimbursements nationwide, it will

 4   effectively repeal the statutory ASP provisions. See 42 U.S.C. § 1395w-3a(b)(1)(B), 1395w-3a(c).

 5   The Secretary’s waiver authority extends only “as may be necessary solely for purposes of carrying

 6   out this section with respect to testing models described in subsection (b)[.]” 42 U.S.C.

 7   § 1315a(d)(1) (emphasis added) (relating to Phase I tests). Congress could not have intended this

 8   limited testing provision to give the Secretary virtually untrammeled power to supersede the rest of

 9   the carefully constructed statutory structure. See, e.g., Whitman v. Am. Trucking Ass’ns, 531 U.S.

10   457, 468 (2001) (“Congress, we have held, does not alter the fundamental details of a regulatory

11   scheme in vague terms or ancillary provisions—it does not, one might say, hide elephants in

12   mouseholes.”).

13         158.        The statutory “Access to Therapy” provision further confirms that the MFN Rule

14   exceeds statutory authority and is ultra vires, because it will create “unreasonable barriers to the

15   ability of individuals to obtain appropriate medical care,” “impede[] timely access to health care

16   services” and “limit[] the availability of health care treatment for the full duration of a patient’s

17   medical needs,” by decreasing access to drugs and innovation into new therapies. 42 U.S.C. § 18114;

18   see Planned Parenthood of Md. v. Azar, 2020 WL 3893241, at *9 (D. Md. July, 20 2020), appeal

19   docketed, No. 20-2006 (4th Cir. Sept. 18, 2020). Indeed, HHS acknowledges that, as a result of the

20   MFN Rule, some Medicare patients “may experience access to care impacts,” including receiving

21   inferior therapies with “lower efficacy or greater risks,” or may even end up “postponing or forgoing

22   treatment” altogether. 85 Fed. Reg. at 76,244. It estimates that, during its first year, the MFN Rule

23   could cause nearly 10% of Medicare patients to lose access to their Medicare Part B drugs, and that

24   this percentage could increase to nearly 20% by its third year of operation. Furthermore, HHS

25   acknowledges that the “potential loss of access to certain drugs” may cause patients to incur

26   “additional medical expenses” overall. Id. at 76,247. The Rule exempts COVID-19 treatments on

27   this basis, but has no explanation why the same concerns do not apply to treatments for other

28   37
          @realDonaldTrump, TWITTER (Aug. 2, 2020 at 8:01 AM), https://tinyurl.com/y6qjt7h8.

                                                  39
                   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
                 Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 42 of 44



 1   conditions as well. The Rule therefore violates the statutory requirements that HHS “shall not

 2   promulgate any regulation” that “impedes timely access to health care services,” “limits the

 3   availability of health care treatment,” or “creates any unreasonable barriers to the ability of

 4   individuals to obtain appropriate medical care.” 42 U.S.C. § 18114.

 5        159.        For these reasons, the MFN Rule must be declared unlawful and enjoined because it

 6   exceeds HHS’s authority under the Medicare Act and is ultra vires.

 7                                        THIRD CAUSE OF ACTION

 8        (Declaratory/Injunctive Relief - Violation of the Non-Delegation Doctrine, Separation of
                                    Powers, and Presentment Clause)
 9

10        160.        The prior paragraphs of the Complaint are incorporated by reference.

11        161.        The Constitution provides that “[a]ll legislative Powers herein granted shall be vested

12   in a Congress of the United States.” U.S. Const., Art. I, § 1.

13        162.        “From this language the Court has derived the non-delegation doctrine: that Congress

14   may not constitutionally delegate its legislative power to another branch of Government.” Touby v.

15   United States, 500 U.S. 160, 164–65 (1991). In exercising its legislative power, Congress may leave

16   a certain amount of discretion to executive agencies and officials, but it must guide the exercise of

17   that discretion with an “intelligible principle.” Gundy v. United States, 139 S. Ct. 2116, 2123

18   (2019).38

19        163.         Although cloaked as a “test,” the MFN Rule purports to discard Medicare’s statutory

20   pricing nationwide, and adopt a drastically different pricing system, for nearly the entirety of

21   Medicare Part B’s drug expenditures for the better part of a decade. See ¶¶ 80, 83, 154–55, supra.

22        164.        If the MFN Rule is not ultra vires and instead reflects a legitimate use of the

23   Secretary’s authority to “test” a “payment and service delivery model[]” that “addresses a defined

24   population,” then the statute violates the non-delegation doctrine. As interpreted by the Secretary in

25   promulgating the MFN Rule, none of the apparent limitations of the statute actually constrains the

26   38
       Concurring and dissenting Justices in Gundy expressed an interest in re-examining the non-
     delegation doctrine. See Gundy, 139 S.Ct. at 2130–31 (Alito, J., concurring in the judgment) (stating
27   that “[i]f a majority of this Court were willing to reconsider the approach we have taken for the past
     84 years, I would support that effort.”); 139 S.Ct. at 2141 (Gorsuch, J., dissenting) (criticizing the
28   “intelligible principle” test).

                                                 40
                  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
               Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 43 of 44



 1   Secretary’s discretion, and there is no “intelligible principle” to which the Secretary is directed to

 2   conform.

 3      165.        For similar reasons, if Section 1315a(d) is interpreted so broadly as to authorize the

 4   MFN Rule, it would violate the Presentment Clause and the constitutional principle of separation of

 5   powers. The executive branch cannot repeal provisions in a statute. See Clinton v. City of New York,

 6   524 U.S. 417, 445 (1998) (“[W]hen enacting the statutes discussed in [Marshall Field & Co. v.

 7   Clark, 143 U.S. 649 (1892)], Congress itself made the decision to suspend or repeal the particular

 8   provisions at issue upon the occurrence of particular events subsequent to enactment, and it left only

 9   the determination of whether such events occurred up to the President.”); Cnty. of Santa Clara v.

10   Trump, 250 F. Supp. 3d 497, 531 (N.D. Cal. 2017) (the President “cannot ‘repeal [] or amend[] parts

11   of duly enacted statutes’ after they become law” (quoting Clinton, 524 U.S. at 439)).

12      166.        If the MFN Rule is not ultra vires, it would give the Secretary essentially unlimited

13   authority to repeal large portions of the Medicare statute, in violation of the Presentment Clause and

14   the separation of powers.

15      167.        Therefore, if the MFN Rule is authorized by statute, then Section 1315a(d) violates

16   Article I, Section 1 of the U.S. Constitution and the Non-delegation Doctrine, and the Presentment

17   Clause in Article I, Section 7.

18                                          PRAYER FOR RELIEF

19          WHEREFORE, Plaintiffs respectfully request judgment against Defendants as follows:

20          •       A declaration that the MFN Rule is procedurally invalid because it lacks the requisite

21                  notice and comment under the APA and the Medicare Act; that the MFN Rule is ultra

22                  vires and exceeds the Secretary’s Phase I testing authority; or that the statute’s waiver

23                  provision violates the non-delegation doctrine, the Presentment Clause, and the

24                  separation of powers, to the extent it permits the Secretary to exercise untrammeled

25                  nationwide waiver authority over the Medicare Act.

26          •       A preliminary and permanent injunction prohibiting defendants from implementing or

27                  enforcing the MFN Rule, and vacating and setting the MFN Rule aside;

28          •       Award of plaintiffs’ attorney fees and costs; and

                                               41
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
          Case 3:20-cv-08603 Document 1 Filed 12/04/20 Page 44 of 44



 1        •       Such other relief as this Court may deem just and proper.

 2

 3

 4   DATED: December 4, 2020
 5                                                 By: /s/ Naomi A. Igra_______

 6                                                  Naomi A. Igra (SBN 269095)
                                                    naomi.igra@sidley.com
 7                                                  SIDLEY AUSTIN LLP
                                                    555 California Street
 8                                                  Suite 2000
                                                    San Francisco, CA 94104
 9
                                                    Telephone: +1 415 772 7495
10                                                  Facsimile: +1 415 772 7400

11                                                  Joseph R. Guerra (pro hac vice to be
                                                    submitted)
12                                                  jguerra@sidley.com
                                                    Erika L. Maley (pro hac vice to be submitted)
13                                                  emaley@sidley.com
                                                    Sean C. Griffin (pro hac vice to be submitted)
14                                                  sgriffin@sidley.com
                                                    SIDLEY AUSTIN LLP
15                                                  1501 K Street, N.W.
                                                    Washington, D.C. 20005
16                                                  Telephone: +1 202 736 8228
17                                                  Facsimile: +1 202 736 8711

18                                                   Attorneys for Plaintiffs Biotechnology
                                                    Innovation Organization and Biocom
19                                                  California

20                                                  Beth S. Brinkmann (SBN 129937)
                                                    bbrinkmann@cov.com
21                                                  Mark Mosier (pro hac vice to be submitted)
                                                    mmosier@cov.com
22                                                  Conrad Scott
                                                    cscott@cov.com
23                                                  COVINGTON & BURLING LLP
                                                    One CityCenter
24                                                  850 Tenth Street, N.W.
25                                                  Washington, D.C. 20001
                                                    Telephone: +1 202 662 5312
26                                                  Facsimile: +1 202 662 6291

27                                                   Attorneys for Plaintiff
                                                     California Life Sciences Association
28

                                             42
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF – CASE NO. 20-CV-08603
